 


110 HR 6703 IH: National Museum of Industrial History Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6703 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Dent introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To assist in the establishment of an interpretive center and museum in Bethlehem, Pennsylvania, to protect and interpret the history of the industrialization of the United States. 
 
 
1.Short titleThis Act may be cited as the National Museum of Industrial History Act.  
2.Findings and purpose 
(a)FindingsThe Congress finds the following: 
(1)The economic and societal transition of the United States from an agricultural to an industrial age and its ongoing transformation to a post-industrial society reflect and embody the fundamental spirit and ideals of the United States. 
(2)It is crucial that people of the United States have the opportunity to learn the history of the industrialization of the United States and the impact of industrialization on our way of life. 
(3)It is important to preserve the history of industrialization of the United States for future generations. 
(4)To ensure the protection, interpretation and awareness of the history of the industrialization of the United Sates, key structures and artifacts related to the process of industrialization must be preserved and exhibited in an educational museum. 
(5)The site of the former Bethlehem Steel Plant, which is the proposed site of the National Museum of Industrial History, has a particular relevance to the preservation and awareness of the history of industrialization.  
(6)On this site— 
(A)the Bethlehem Steel Plant had its beginnings in the 1850s; 
(B)in 1853, the first commercial zinc production began; 
(C)Frederick W. Taylor conducted his time and motion studies that became the basis for his principles of modern scientific management; 
(D)the modern American defense industry was born on June 1, 1887, when the Navy awarded the first armor plate contract to the Bethlehem Iron Company; 
(E)the steel plant produced armor plate for the battleships U.S.S. Maine and U.S.S. Texas, and for other battleships including the U.S.S. Wisconsin; 
(F)high-speed tool steel was perfected; and 
(G)in 1908 the 48 Grey Mill became the first rolling mill in the United States to produce large wide-flange steel beams.  
(7)The site contains the oldest significant remains of bessemer steel production in the United States.  
(b)PurposeThe purpose of this Act is to assist in the establishment of an interpretive center and museum in Bethlehem, Pennsylvania— 
(1)to ensure the protection of historical resources related to industrialization; and 
(2)to interpret the impact of industrialization on the history of the United States.  
3.Industrial History Interpretive Center and Museum 
(a)AssistanceNot later than 180 days after the date on which funds are first made available to carry out this section and subject to appropriations, the Secretary of the Interior shall seek to enter into an agreement with an appropriate entity to provide Federal financial assistance for the development and operation of an interpretive center and museum to be located on the western end and central core of the former Bethlehem Steel Plant Site in Bethlehem, Pennsylvania. 
(b)Purpose of interpretive center and museumThe purpose of the interpretive center and museum under subsection (a) is— 
(1)to preserve, display, and interpret historical resources related to industrialization in the United States; and  
(2)to promote other historical and cultural resources in the region through activities conducted at the interpretive center and museum.  
(c)Terms of assistance 
(1)Limitations on use of Financial assistance 
(A)Covered ExpensesFinancial assistance provided under this section may only be used for the following activities for the interpretive center and museum under subsection (a): 
(i)Facilities construction. 
(ii)Acquisition of contemporary technology to be used primarily to enhance the presentation of historical information at the interpretive center and museum.  
(iii)Program development and implementation, including— 
(I)educational program development and implementation; 
(II)curriculum design and development;  
(III)other activities directly related to providing programs of the interpretive center and museum; and 
(IV)staff salaries for the activities authorized under this clause. 
(B)Prohibited ExpensesFinancial assistance provided under this section may not be used for— 
(i)the acquisition of items for the museum’s collection; 
(ii)administrative expenses;  
(iii)the acquisition of technology primarily used for administrative purposes; or 
(iv)staff salaries for administrative activities, expect as provided in subparagraph (A)(iii)(IV).  
(2)Matching RequirementThe Secretary shall require the other parties to the agreement under subsection (a) to provide an amount of funds from non-Federal sources for the purpose described in subsection (b) that is at least equal to the amount provided by the Secretary under this section. 
(3)Amount of assistance; Payment ScheduleThe total amount of assistance provided under the subsection shall not exceed $25,000,000. The Secretary shall make payments of financial assistance under this subsection on an annual basis. The first payment shall be made before the end of the 30-day period beginning on the date the agreement under subsection (a) is entered into by the Secretary and the appropriate entity. A total of five payments shall be made under this section.   
(d)Report 
(1)In GeneralThe Secretary shall submit annual reports to the Congress during the 5-year period beginning on the date funds are first made available to carry out this section. 
(2)ContentsEach report shall describe— 
(A)the current status of the development of the interpretive center and museum; 
(B)the projects and activities funded under this section; and 
(C)the balance of unexpended appropriated funds available to carry out this section. 
(e)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Secretary $25,000,000 to carry out this section. 
(2)AvailabilityAmounts made available under paragraph (1) shall remain available until expended.  
 
